PER CURIAM.
Appellant, Pier House Joint Venture, appeals a dismissal of its complaint contesting its ad valorem tax assessment. We affirm.
Appellant’s bold contentions of error fade to a whisper under the analysis of Markham v. Neptune Hollywood Beach Club, 527 So.2d 814 (Fla.1988). In Markham, the Florida Supreme Court interpreted the applicable provisions of chapter 194:
We agree that ... subsection (6) requires that the sixty-day requirement of subsection (2) be construed as a jurisdictional statute of nonclaim rather than as a statute of limitations.
Appellant was neither foreclosed access to the courts nor forbidden to raise any collateral attack on the Board’s decision. Appellant simply failed to file its complaint within sixty days pursuant to section 194.-171(2), Florida Statutes (1989). Since the Florida Supreme Court has determined this statute to be jurisdictional, the trial court was without jurisdiction to hear any of appellant’s claims.
Affirmed.